NO. 07-05-0171-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  DECEMBER 21, 2005

                          ______________________________

     ANDREW PAUL JIMENEZ, JR. A/K/A FRANCISCO CASTILLO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                   NO. 15,832-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant, Andrew Paul Jimenez, Jr., appeals his conviction for possession of a

controlled substance, twice enhanced by prior felony convictions, and sentence of ten years

incarceration in the Institutional Division of the Texas Department of Criminal Justice.

Appellant’s counsel has filed a brief in compliance with Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137, 138

(Tex.Crim.App. 1969). We affirm.
       Appellant was charged by indictment with the offense of possession of a controlled

substance (amphetamine) in an amount less than one gram. This indictment further

included two enhancement paragraphs alleging that appellant had twice been convicted of

felony offenses. On May 10, 2004, appellant entered a plea of guilty to the possession

charge and pleas of true to each of the enhancement paragraphs. After a punishment

hearing, the trial court sentenced appellant to ten years imprisonment.


       Appellant’s counsel has filed a brief, in compliance with Anders and Gainous, stating

that he has diligently reviewed the appellate record and is of the opinion that the record

reflects no reversible error upon which an appeal can arguably be predicated. Counsel

thus concludes that the appeal is frivolous. Counsel’s brief presents a chronological

summation of the procedural history of the case and discusses why, under the controlling

authorities, there is no reversible error in the trial court proceedings and judgment. See

High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached an exhibit showing that a copy of the Anders brief has been

forwarded to appellant and that counsel has appropriately advised appellant of his right to

review the record and file a pro se response to counsel’s motion and brief. The clerk of this

court has also advised appellant by letter of his right to file a response to counsel’s brief.

Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded. See




                                              2
Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813
S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.


      Appellant’s counsel has moved for leave to withdraw. See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, writ ref’d).            We carried the motion for

consideration with the merits of the appeal. Having considered the merits and finding no

reversible error, appellant’s counsel’s motion to withdraw is granted and the trial court’s

judgment is affirmed.




                                         Mackey K. Hancock
                                             Justice



Do not publish.




                                            3